Citation Nr: 0844807	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
hand disability, to include osteoporosis.  

2.  Entitlement to an initial compensable rating for a right 
hand disability, to include osteoporosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection and assigned a 10 
percent rating for osteoporosis of the shoulders and hands as 
secondary to the service-connected disability of 
prolactinoma, effective September 4, 2003.  

In an April 2005 rating decision the RO noted that the 
decision to not grant a separate noncompensable rating for 
osteoporosis affecting both hands was clearly and 
unmistakably erroneous, and granted service connection for 
osteoporosis affecting both hands under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5013 (2008), with a 0 percent 
evaluation, effective September 4, 2003.  In his June 2005 
substantive appeal to the Board the veteran disagreed with 
his noncompensable rating for his bilateral hand disability 
and therefore the issues of entitlement to initial 
compensable ratings for left and right hand disabilities are 
properly before the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The issues have been re-characterized to comport with the 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks initial compensable evaluations for right 
and left hand disabilities.  He contends that he suffers from 
limited and painful motion in his hands, which hurt to the 
point that they impede his ability to work.  Soaking his 
hands in hot water only provides temporary restored movement, 
and the veteran notes that during his VA examination he did 
not have a flare up in his hands.

VA's duty to assist a claimant includes obtaining medical 
records and providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2008).

The veteran has reported numerous times that his hands are 
painful, achy, and suffer from flare ups, all of which cause 
limited motion.  These contentions have been made since his 
last VA examination in March 2004.  Additionally, a May 2006 
VA treatment record indicates that the veteran reported pain 
in his right wrist and that he suffers from a sharp pain when 
he turns his hand inward or stretches it.  The evidence of 
record indicates that the veteran's disabilities may have 
worsened since his last VA examination.  Hence, a new medical 
examination is needed prior to appellate review.  See 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination for the purpose of determining 
the current severity of the veteran's 
service-connected left and right hand 
disabilities.  In particular the examiner 
should note whether the veteran's left or 
right hand has limited motion that can be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should also note whether the veteran's 
right or left hand has ankylosis of any 
joint or digit, and measurements of the 
range of motion of his wrists and digits 
should be conducted.  See 38 C.F.R. § 
4.71a, DCs 5003, 5013, and 5214-5230.

The claim file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  A rationale for all medical 
opinions must be provided. 

2.  Thereafter, any additional development 
needed should be accomplished and the 
claims should then be readjudicated.  If 
either of the claims remains denied, issue 
a supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




